PER CURIAM.
Subsequent to issuing a writ of certiorari in this cause,1 respondents filed a motion to dismiss the petition and to quash the writ, and petitioners filed a dual motion to dismiss themselves as parties and allow other interested parties to intervene in place of the t)wo original petitioners. On April 7, 1970, we denied the motion for leave to intervene and to dismiss the original petitioners as parties.
It now appearing that petitioner Robert O. Delvin, Jr., is deceased, that petitioner Florence F. Delvin and the successors in interest to the property of Robert O. Del-vin, Jr., have conveyed all interests in the real property affected by this suit, thereby divesting themselves of any justiciable interest in this litigation, and that the issue as to these parties has become moot, it is hereby, Ordered
*358That the motion to quash the writ and to dismiss the petition filed by the respondent be and the same is hereby granted and that the writ of certiorari heretofore issued in this cause be quashed and the petition dismissed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.

. The district court decision for review is reported as Florida Palm-Aire Corp. v. Delvin, 230 So.2d 26 (4th Dist.Ct.App. Fla.1969).